IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-285-CV



JOHNNIE LEE DAVIS AND SHERRY DAVIS,

	APPELLANTS

vs.



LONE STAR GAS COMPANY, A DIVISION OF ENSERCH CORPORATION,

	APPELLEE

AND

LONE STAR GAS COMPANY, A DIVISION OF ENSERCH CORPORATION

										APPELLANT

vs.


JOHNNIE LEE DAVIS, SHERRY DAVIS, AND HIGHLANDS INSURANCE COMPANY

										APPELLEES

 


FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 128,597-C, HONORABLE STANTON B. PEMBERTON, JUDGE

 


PER CURIAM


	The parties have filed an agreed motion to reverse the trial court's judgment and
render take-nothing judgment pursuant to settlement.  The motion is granted.  Tex. R. Civ. P.
59(a)(1)(A).
	The judgment of the trial court is reversed and a take-nothing judgment rendered
in accord with the agreed motion and the parties' settlement agreement.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Reversed and Rendered on Agreed Motion
Filed:  September 15, 1993
Do Not Publish